                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

RON WESLEY HAYES                                                                    PLAINTIFF

v.                                   Case No. 4:19-cv-4054

CORPORAL HENDERSON, Miller County
Detention Center (“MCDC”); NURSE KING,
MCDC; CAPTAIN ADAMS, MCDC;
SERGEANT GRIFFESON, MCDC; SERGEANT
STUDDARD, MCDC; JOHN DOE OFFICERS,
Texarkana Police Department (“TAPD”); CHIEF OF
POLICE ROBERT H. HARRISON; OFFICER
DILLON MCCRAY, TAPD; OFFICER CLAUDIA
PHELPS, TAPD; and PAYTON HARRIS, TAPD                                           DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed November 11, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 44). Judge Bryant recommends that Defendant Harrison’s Motion to Dismiss (ECF No.

34) be denied and that Plaintiff’s claims against Defendant Harrison be allowed to proceed.

       Defendant Harrison has not filed objections to the Report and Recommendation, and the

time to object has passed. See 28 U.S.C. § 636(b)(1). Therefore, the Court adopts the Report and

Recommendation (ECF No. 44) in toto. Accordingly, Defendant Harrison’s Motion to Dismiss

(ECF No. 34) should be and hereby is DENIED.

       IT IS SO ORDERED, this 12th day of December, 2019.


                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
